

ASSIGNMENT AND BILL OF SALE


For value received, FIRECREEK PETROLEUM, INC., a wholly-owned subsidiary of EGPI
Firecreek, Inc. (“Assignor”), hereby assigns, transfers, sets over, and grants
unto NEWPORT OIL CORPORATION A/K/A NEWPORT OIL, INC. (“Assignee”) a 50-percent
undivided interest in and to the following:


(a) the estates and mineral rights created by the oil and gas leases (the
“Leases”) described on exhibit “a” attached to this assignment and bill of sale
(the “Assignment”), insofar and only insofar as the Leases cover and relate to
the real estate described on exhibit “a” (the “Lands”), subject to any
royalties, overriding royalties, production payments, or other similar interests
burdening the Leases;
 
(b) all oil, gas, water disposal, and other wells (whether producing or
non-producing) (the “Wells”), located on the Lands or on lands pooled with the
Lands, together with all of Assignor’s interest in fixtures, personal property
(including pits and ponds), facilities, and equipment, used or held for use or
charged to the Leases, Lands, or Wells, for the production, treatment, sale, or
disposal of hydrocarbons or water;
 
(c) the oil, natural gas, liquids, or condensate inventory, including “line
fill” and inventory below the pipeline connection in tanks as of 7:00 a.m.,
Boston, Massachusetts time, as of the effective date of this Assignment.
Assignee expressly agrees to timely provide all production records to Assignor
in this regard;
 
(d) all of Assignor’s rights in, to, and under the obligations arising from, all
agreements relating to the Leases, Lands, or Wells, including, but not limited
to, joint operating agreements, unitization agreements, pooling agreements,
farmout agreements, drilling agreements, exploration agreements, oil or gas
product purchase and sale contracts, gas processing or transportation
agreements, leases, permits, rights-of-way, easements, licenses, options,
orders, and decisions of state and federal regulatory authorities establishing
units; and
 
 
 

--------------------------------------------------------------------------------

 
 
(e) all of Assignor’s rights to and interest in a lawsuit currently pending in
the Third Judicial District Court of Sweetwater County, Wyoming, cause number
Civil C-07-821-R, and styled Newport Oil Corp v. Inter-Mountain Pipe and
Threading Co. (the “Lawsuit”).


Assignor further releases unto Assignee all rights of first refusal held by
Assignor to the Leases, Lands, or Wells described on the attached exhibit “a.”


Assignor will, at any time and from time-to-time after executing this
Assignment, upon Assignee’s reasonable request, execute, acknowledge, and
deliver, or cause to be executed and delivered, all further documents or
instruments necessary to effect the transaction embodied in this Assignment.


Assignor makes no representation or warranty of title to the interests assigned
hereby, other than claims arising from ownership by, through, or under Assignor,
but not otherwise. With respect to the Leases, Lands, Wells, personal property,
and equipment assigned hereby, this Assignment is made without representation or
warranty of title expressed or implied, and all such Leases, Lands, Wells,
personal property, and equipment are sold AS IS AND WHERE IS, WITH ALL FAULTS,
AND IN THEIR PRESENT CONDITION AND STATE OF REPAIR WITHOUT WARRANTY OF
MERCHANTABILITY, CONDITION OF FITNESS FOR PARTICULAR PURPOSE, AND ANY AND ALL
WARRANTIES, WHETHER EXPRESSED OR IMPLIED, ARE HEREBY EXPRESSLY DENIED.


 
-2-

--------------------------------------------------------------------------------

 
 
Assignee, in consideration of the benefits to be derived from this Assignment,
by its acceptance, hereby holds harmless and indemnifies Assignor from any cost
of the Lawsuit described in subparagraph (e) above after the date of this
Assignment, it being the intent of the parties that Assignee shall be solely
responsible for the costs of the Lawsuit after the date of this Assignment.

            ASSIGNOR:           FIRECREEK PETROLEUM, INC.  
     
   
      by:   
date
  name:       title:                            
address

 

            ASSIGNEE:          
NEWPORT OIL CORPORATION
A/K/A NEWPORT OIL, INC.
 
     
   
      by:   
date
  name:       title:                            
address

 